DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment and RCE filed August 12, 2021. 
 
*** Claims 2-4,6,10,12-16,18-21,22,22,23-25 are renumbered as 2-4,6,10,12-16,18-21,22,23,24-26 under Rule 126, since claim number 22 are repeated twice.  Accordingly, hereafter the claims 
2-4,6,10,12-16,18-26 are pending, in which claims 18-26 have been newly added, and in which claims 3,4,6,10,12-14 are non-elected, with traverse. Claims 1,5,7-9,11,17 were canceled. 

Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the term “the EL layer”.  There is insufficient antecedent basis for this limitation in the claim.

 Claims 2,15-16,18-26 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the light emitting device as in Table 9, does not reasonably provide enablement for the light emitting device .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Examples in Table 9 and 12 provides the color with the chromaticity x and y within the BT.2020, but not in other examples.
 
	(Dependent claims are rejected as depending on rejected base claim) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
  Claims 2,15,16,18,22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (2012/0223346) taken with Ohsawa (8,789,968). 
Re-claims 2,15,16,21: Ohsawa ‘346 teaches (at Figs 1A-1B,7-12; para 30 to 237) a light-emitting device comprising: a plurality of substrates 100,128 (Fig 1A, para 40,62); a first light-
different colors, since the first EL layer 110 contains a red light-emitting substance (para 131) and a green light-emitting substance (para 131), and wherein the second EL layer 106 contains a blue light-emitting substance (para 101).  Re renumbered claims 23-25, wherein the first light-emitting element 132a, the second light-emitting element 132b, and the third light-emitting 
Re-claims 2,15,16,21:  Ohsawa ‘346 lacks having a fourth light-emitting element. 
However, Ohsawa ‘968 teaches (at Figs 2-4B; col 14, line 53 to col 19) the light emitting device further comprising a fourth light-emitting element (Figs 4B,2), wherein the light emitting device comprises the first light emitting element 310, the second light emitting element 320, the third light emitting element 330, and the fourth light emitting element 340, each share an EL layer 303 (Fig 2, col 15, lines 20-30; Fig 5, col 20, line 20-67), and connected to the plurality of transistors (Fig 7B, col 30,lines 1-5), between the plurality of substrates 300,360 (Figs 4B,2; col 19, lines 25-38), and wherein the light emitting elements emit white light (col 19, lines 8-10; col 28, lines 41-46).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the light emitting device of Ohsawa ‘346 by additionally employing the fourth light-emitting element, as taught by Ohsawa ‘968, in which the plurality of transistors connected to the first to fourth light-emitting elements shared by the EL layer.  This is at least because of the desirability to provide the light-emitting device having a tandem structure, in which the light emitting organic layer of the fourth emitting element also serves as an optical adjustment layer, and to provide the light emitting device with a desired color within a color space.



  Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (2012/0223346) and Ohsawa (8,789,968), as applied to claims 2,15,16,18 above, and further of Manabe (2009/0160758) and/or Winkler (2013/0193472).
Ohsawa ‘346, Ohsawa ‘968 teach the light-emitting device as applied to claims 2,15,16 and 18 above and fully repeated herein; Re-claim 19, Ohsawa ‘346 teaches wherein at least one of the first to third light emitting elements is capable of displaying a color with the chromaticity x = 0.67 (para 261).
Re-claims 19-20 and 18: As applied previously, the relied references already teach at least one of the first to fourth light-emitting elements being capable of displaying a color with the chromaticity x = 0.67, but lacks reciting chromaticity x greater than or equal to 0.680 and less than or equal to 0.720 (claim 19); chromaticity y greater than or equal to 0.7100 and less than or equal to 0.810 (claim 20); and chromaticity x greater than or equal to 0.120 and less than or equal to 0.170  (re further claim 18).
	However,  Manabe teaches (at paragraphs 93,92-94; Figs 17,16; para 58-106) a light-emitting device, Re-claim 19 wherein at least one of the light-emitting elements is capable of displaying a color with the chromaticity x of 0.72 (para 93, Fig 17 for a CIE xy chromaticity diagram); Re-claim 20, wherein at least one of the light-emitting elements is capable of displaying a color with the chromaticity y of 0.76 (para 93, Fig 17 for a CIE xy chromaticity diagram); and Re further claim 18 wherein at least one of the light-emitting elements is also capable of displaying a color with the chromaticity x =012 (para 93, Fig 17 for a CIE xy chromaticity diagram). Winkler teaches a light-emitting device, wherein at least one of the light-emitting elements is capable of displaying a color with the chromaticity x of 0.720 (paragraph 90-92 for a CIE xy chromaticity). 
Therefore, the subject matter as a whole would have been also obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the light-emitting device of the relied references Ohsawa ‘346 and Ohsawa ‘968 by employing at least one of the first to fourth light-emitting elements being capable of displaying a color with the x chromaticity coordinates as recited in claims 18-20, as taught by Manabe and/or Winkler.  This is because of the desirability to obtain the light-emitting device having excellent color tones, because of the desirability to improve color production of the light-emitting device, and because In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Response to Amendment  
Applicant's Amendment filed August 12, 2021 and remarks thereof and of record with respect to pending claims have been considered but they are found not persuasive, and in moot in view of the new ground(s) of rejection.
Applicant’s remarks are considered but are not convincing for reasons as of record. 
Furthermore, Applicant appears to agree that Ohsawa ‘346 thus teaches the x chromaticity of 0.38 and the y chromaticity of 0.60 which are within the claimed range of “x of greater than 0.120 and less than 0.720)” and “y of greater than or equal 0.020 and less than or equal to 0.810”, as recited in claims 2, 15 and 16.  Thus, Ohsawa ‘346 already teaches the x color chromaticity and the y color chromaticity coordinates within the range as claimed.  
It is noted that Ohsawa ‘346 lacks having a fourth light emitting element.  However, under 35 USC 103 rejection, Ohsawa ‘068 prima facie obviously teaches the light-emitting device comprising the fourth light-emitting element, where it would have been obvious to skill artisan to employ in order to form such light-emitting device having four light-emitting elements.

 Regarding the obviousness-type double patenting rejections:  The terminal disclaimers filed May 26, 2021 have been reviewed and accepted. The rejections on the ground of non-statutory obviousness-type double patenting are not applied in this office action.
 
					*****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822